Title: To Thomas Jefferson from William Barton, 22 October 1802
From: Barton, William
To: Jefferson, Thomas


          
            Sir,
            Lancaster, Oct. 22d. 1802.
          
          Mr. Peter Kuhn, junr. having informed me of the object of his present journey to Washington, I pray that I may be permitted to add my testimony to that of some of my most esteemed friends, in his behalf.—
          The father of Mr. Kuhn, and myself have been friends from our youth. He has been many years established at Philadelphia, as a prosperous and respectable Merchant; principally engaged in the trade of the Mediterranean coast of Spain. In his political opinions, he has long been distinguished as an uniform and a most decided Republican.—
          My removal to this place, more than five years since, has deprived me of an opportunity of much personal acquaintance with Mr. Peter Kuhn, the younger. I find, however, that his private character is very well esteamed, by persons of great worth, among my friends: And my own occasional acquaintance with him, during my residence in Lancaster, has perfectly satisfied me of the rectitude of his political principles; as well as given me a favorable opinion of his general character.—
          My brother, the Doctor, passed some time with us, here, on his return from Virginia—We were happy to find him much improved in his health, by the journey.—
          With the sincerest wishes for your public and private prosperity, And the highest personal attachment and respect, I have the Honor to be, Dear Sir, Your most obedt. servt.
          
            W. Barton
          
        